RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 1, filed on 9 November 2020, have been entered in the above-identified application.  Claim 3 has been cancelled by applicant.  Claims 1, 2, and 4-11 are pending, of which claim 11 remains withdrawn from consideration as described on page 3 of the Office Action mailed on 07 August 2020.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vinck (U.S. Pub. 2014/0248480) as evidenced by the ExxonMobil VISTAMAXX 6102FL, VISTAMAXX 6202, and EXACT Plastomer 0201 datasheets.
Regarding claims 1, 4, and 5, Vinck describes a blown multilayer film with outer layer A, a core layer, and outer layer B, see p. 1, [0008], p. 3, [0029], and p. 5, [0046].  In Examples 16-17 described at Table 5 on p. 12, outer layer A comprises EXACT 0201 and either VISTAMAXX 6102FL or VISTAMAXX 6202F, and outer layer B consists of 3 and a melt index at conditions of 190°C/2.16 kg of 1.4 g/10 minutes, see VISTAMAXX 6102 datasheet.  VISTAMAXX 6202 has a density of 0.862 g/cm3 and a melt index at conditions of 190°C/2.16 kg of 9.1 g/10 minutes, see VISTAMAXX 6202 datasheet. These polymers are ethylene/propylene polymers as noted on the respective datasheets, see “Product Description”.  These read on the claimed ethylene/alpha-olefin elastomer component (i).  EXACT 0201 is an ethylene-octene copolymer with a density of 0.902 g/cm3 and a melt index at conditions of 190°C/2.16 kg of 1.1 g/10 minutes, see EXACT Plastomer 0201 datasheet.  This reads on polyethylene polymer component (ii). Although the value of purge fraction by Crystallization Elution Fractionation (CEF) is not specified for this component, the Examiner notes that the present application at p. 22, [0068] uses a similar ULDPE with almost the identical density (0.900 g/cm3), and has a purge fraction of more than 20 % as claimed, and thus the Examiner has reason to believe EXACT Plastomer 0201 also has a purge fraction greater than 20%.
Outer layer B reads on the claimed release layer.  In Examples 17-18 of Vinck, EXCEED 1018 CA is used.  This material has a density of 0.918 g/cm3, a melt index of 1.0 g/10 min, and a purge fraction by CEF of 0.60 % as evidenced by the present application at Table 2 on p. 24.  This reads on the ethylene/alpha-olefin resin of the release layer as claimed in claims 1, 4, and 5.
Vinck further teaches that Outer Layer B may contain blends of LLDPE-1 and Ziegler-Natta ethylene-copolymer LLDPE, see p. 5, [0046].  By using a blend of these LLDPE materials, the Outer Layer B may this include both EXCEED 1018 CA and an 
Claim 2, Vinck teaches that Outer Layer B includes from 50-100 wt. % , preferably 80-10 wt. %, most preferably 90 to 100 wt. % of LLDPE-1, Zeigler-Natta ethylene-copolymer LLDPE, or blends thereof.  This overlaps the claimed range of 20 to 90 wt. % as claimed.
Claim 6, In Examples 17-18 of Vinck, EXCEED 1018 CA is used in Outer Layer B.  This component has a composition distribution breadth index (CDBI) of 61.1 as evidenced by Table 3B on p. 25 of the present specification.
Claim 7, In Examples 16-17-18 described at Table 5 on p. 12, outer layer A comprises EXACT 0201 in the amount of either 80 wt. % or 90 wt. %, amounts which are within the specified range.  Vinck also teaches that Outer Layer A comprises at least 40 wt. %, preferably at least 50 wt. %, at least 60 wt. %, at least 70 wt. %, at least 75 wt. %, at least 80 wt. %, or at least 90 wt. %of the ethylene polymer, see p. 3, [0030].  This overlaps the claimed range of 20-90 wt. %.
Claim 8, Vinck further teaches the use of a core layer sandwiched between Outer Layers A and B, see p. 4, [0037] as well as Examples 16-18 in Table 5 on p. 12 which use a core layer.
Claims 9 and 10, Vinck teaches that the layer thickness distribution, expressed as percentages of the overall thickness of the Outer Layers A, Core Layer C, and Outer Layer (A/C/B), are preferably from about 5/90/5 to about 10/80/10.  Thus the outer id.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09 November 2020 regarding the 35 U.S.C. § 103 rejection of claims 1-2 and 4-10 of record over Vinck as evidenced by VISTAMAXX 6102FL, VISTAMAXX 6202, and EXACT Plastomer 0201 have been carefully considered but are deemed unpersuasive.
Applicant argues that Vinck does not teach or suggest a release layer further comprising a low density polyethylene as recited in claim 1.  Applicant admits that the reference does teach that the release layer further comprises blends of LLDPE-1 and Ziegler-Natta ethylene-copolymer LLDPE at p. 5, [0046], see p. 5 of the remarks.  Applicant points to the differences between LDPE and LLDPE and states that these differences are well known in the art.
The Examiner is not persuaded.  As an initial matter, the Examiner notes that applicant has not argued that Vinck fails to describe the cling layer components or the release layer ethylene/alpha-olefin resin component recited in the claim.  Claims are to be given the broadest reasonable interpretation consistent with the disclosure, see MPEP § 2111.  Claim 1 further requires that the release layer “…further comprises a low density polyethylene.”  The Examiner notes that linear low density polyethylene (LLDPE) is certainly a type of polyethylene and also a type of low density 3 and a melt index in the range of 0.1 to 30 grams/10 minutes and LLDPE used in the release layer may have a density in the range of 0.912 to 0.940 grams/cm3 and a melt index in the range of 0.5 to 30 grams/10 minutes.  Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Vinck teaches that outer layer B, which reads on the claimed release layer, preferably comprises a linear low density polyethylene such as LLDPE-1, see p. 5, [0046].  LLDPE-1 is defined at p. 4, [0040] of the reference to refer to polyethylene copolymers having a density of from 0.910 to 0.950 g/cm3, preferably 0.915 to 0.940 g/cm3, and have a melt index of from about 0.5 to about 10 g/10 minutes, preferably from 0.5 to 2.0 g/10 minutes.  The Examiner notes that such properties – including the preferred properties – overlap both the disclosed density range and the disclosed melt index range for LDPE and also for LLDPE at p. 16-17, [0047] of the specification.  Therefore, the Examiner concludes that including LLDPE-1 as defined in Vinck in the outer layer B reads on the release layer further comprising a low density polyethylene.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796